 Case1:11-md-02296-DLC
Case  1:12-cv-06055-DLC Document 8220
                                 130 Filed
                                      Filed06/23/20
                                            06/23/20 Page
                                                      Page11ofof32




                                        MEMO ENDORSED
               Case1:11-md-02296-DLC
              Case  1:12-cv-06055-DLC Document 8220
                                               130 Filed
                                                    Filed06/23/20
                                                          06/23/20 Page
                                                                    Page22ofof32




So Ordered.

June 23, 2020
